ALLREAD, J.
Epitomized Opinion
Published Only in Ohio Law Abstract
B. Levering sued F. O. Levering for divorce in Knox Common Pleas. F. O. Levering filed an answer in cross-petition, and the court granted the latter a divorce, but allowed B. Levering alimony of $300, and $100 a month during her life or until she remarried. This decree was subsequently modified by an agreement reducing the monthly payment to $75, and later to $50. Levering became in default of payment and on motion of Mrs. Levering, the court ordered F. O. Levering to pay the amount in default or show cause why he should not be punished for contempt. It is contended by him that the decree for monthly payments indefinite as to time was void, and that if the decree depended upon an. agreement, the obligation would be a mere debt and not enforcible by contempt. In affirming the judgment, the Court of Appeals held:
1. The original decree was regularly entered, and while the modifications thereof were by agreement, yet the decree still stood as modified. The obligation, therefore, was not a mere debt, but was founded upon the decree. Upon non-performance thereof, such decree could, in our judgment, be made the basis of a progreedings in contempt.”